UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 97-6108



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WILLIAM FELIX, a/k/a Willio Mode,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. William L. Osteen, Sr.,
District Judge. (CR-93-140, CA-96-288-6)


Submitted:   July 24, 1997                 Decided:   August 6, 1997


Before HAMILTON, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Felix, Appellant Pro Se. Paul Alexander Weinman, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his Fed.

R. Civ. P. 59(e) motion seeking to alter or amend the judgment

denying relief on his motion filed under 28 U.S.C. § 2255 (1994)

(current version at 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997)).

We have reviewed the record and the district court's opinion and
find no abuse of discretion. Accordingly, we affirm on the reason-

ing of the district court. United States v. Felix, Nos. CR-93-140;
CA-96-288-6 (M.D.N.C. Dec.12, 1996). See Lindh v. Murphy, 521 U.S.

___, 1997 WL 338568 (U.S. June 23, 1997) (No. 96-6298). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument
would not aid the decisional process.




                                                          AFFIRMED




                                2